Exhibit 10.6

 

SECOND AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 3

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 3 (this
“Amendment”) is made and entered into as of June 22, 2016, by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 3, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 3, dated as of
September 23, 2015 (as so amended, the “Lease”);

 

WHEREAS, simultaneously herewith, HPT TA Properties LLC has acquired from Tenant
certain land and improvements comprising a travel center having an address at
1035 West State Road 42, Brazil, Indiana 47834, as further described on
Exhibit A-39 attached to this Amendment (the “Brazil Property”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Brazil
Property as a Property (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the
Lease); and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease shall mean, with respect to the Brazil
Property, the 2017 calendar year.

 

2.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Brazil Property, the date of this Amendment.

 

3.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

1.66                        “Minimum Rent” shall mean Fifty-One Million Five
Hundred Thirty-Eight Thousand Twenty-Seven and 25/100ths Dollars
($51,538,027.25).

 

--------------------------------------------------------------------------------


 

4.                                      Leased Property.  Section 2.1(a) of the
Lease is hereby amended by deleting the reference to “Exhibits A-1 through A-38”
in the second line thereof and replacing it with a reference to “Exhibits A-1
through A-39.”

 

5.                                      Right to Repool Properties.  A new
Section 2.5 is added to the Lease immediately after Section 2.4 as follows:

 

2.5                               Right to Repool Properties.  Landlord shall
have the right from time to time in connection with a financing or other capital
raising transaction to terminate the Term of this Agreement with respect to one
or more Properties and contemporaneously to lease such Properties back to Tenant
or an Affiliated Person as to Tenant under one of the Other Leases, and/or that
certain Lease Agreement, dated as of May 30, 2007, among HPT PSC Properties
Trust, HPT PSC Properties LLC, and Tenant, as amended, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have obtained Tenant’s prior written consent to any such repooling, which
consent shall not be unreasonably withheld, conditioned or delayed.  Each party
agrees to execute and deliver such documentation as the other party may
reasonably request in connection with any such new lease or repooling,
including, without limitation, a new lease, a lease amendment, and a new
guaranty from Guarantor or confirmation from Guarantor that its existing
Guaranty applies to any such new lease or lease amendment.

 

6.                                      Right of First Refusal.  A new
Section 2.6 is added to the Lease immediately after the new Section 2.5 as
follows:

 

2.6                               Right of First Refusal.

 

(a)                                 At no time during the term of this Agreement
may Tenant or any Affiliated Person as to Tenant (including, without limitation,
TCA or any Affiliated Person as to TCA), directly or indirectly, purchase,
lease, mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center, other
than a Travel Center or property that is operated or proposed to be operated as
a “Petro” or “Petro Stopping Center” or otherwise under the “Petro” brand, in
the United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord.  If, after ten
(10) Business Days, Landlord and Tenant (or any applicable Affiliated Person as
to Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.

 

2

--------------------------------------------------------------------------------


 

Tenant agrees that irreparable damage would occur if its obligations under this
Section 2.6 were not performed in accordance with their terms and that
Landlord’s remedy at law for Tenant’s breach of its obligations under this
Section 2.6 would be inadequate.  Upon any such breach, Landlord shall be
entitled (in addition to any other rights or remedies it may have at law) to
seek an injunction enjoining and restraining Tenant and/or such Affiliated
Person as to Tenant from continuing such breach.  Tenant agrees that the period
of restriction and the geographical area of restriction imposed upon Tenant are
fair and reasonable.  If the provisions of this Section 2.6 relating to the
period or the area of restriction are determined to exceed the maximum period or
areas which a court having jurisdiction over the matter would deem enforceable,
such period or area shall, for purposes of this Agreement, be deemed to be the
maximum period or area which such court determines valid and enforceable. 
Nothing contained in this Section 2.6(b) shall limit Landlord from pursuing any
other rights or remedies available to it for any breach by Tenant of any of its
obligations under Section 2.6 (including, without limitation, any of the rights
or remedies contemplated by Article 12 of this Agreement).

 

7.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-38” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-39” attached hereto and (b) adding Exhibit A-39 attached
to this Amendment immediately following Exhibit A-38 to the Lease.

 

8.                                      Exhibit C.  Exhibit C to the Lease is
hereby deleted in its entirety and replaced with Exhibit C attached to this
Amendment.

 

9.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

10.                               Counterparts.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Second Amendment to Amended and Restated Lease Agreement
No. 3]

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty; and said
Guarantors furthermore agree to enter into similar confirmations as to any
future amendment(s) of the Lease, as amended by this Amendment, entered into
pursuant to Section 2.5 thereof and to enter into a guaranty (in form similar to
the Guaranty) of the obligations of the tenant under any new lease entered into
pursuant to said Section 2.5.  Furthermore, each Guarantor acknowledges the
terms and provisions of Section 2.6 of the Lease, as amended by this Amendment,
and agrees that it shall comply (and it shall cause all of its Affiliated
Persons to comply) with the terms and provisions of said Section 2.6, as if each
such Guarantor and any such Affiliated Person had executed said Lease as Tenant
thereunder.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-39

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

16

 

3501 Buttermilk Road, Cottondale (Tuscaloosa), AL 35453.

A-2

 

225

 

1010 North 339th Avenue, Tonopah, AZ 85354.

A-3

 

40

 

3524 S. Highway 99 W., Corning, CA 96021.

A-4

 

26

 

4265 East Guasti Road, Ontario, CA 91761.

A-5

 

228

 

2200 Ninth Street, Limon, CO 80828.

A-6

 

154

 

1875 Meriden-Waterbury Turnpike, Milldale, CT 06467.

A-7

 

247

 

P.O. Box 638, Baldwin, FL 32234.

A-8

 

258

 

2995 US Highway 17 South, Brunswick, GA 31525.

A-9

 

146

 

981 Cassville-White Road, Cartersville, GA 30121.

A-10

 

92

 

505 Truckers Lane R.R. #7, Bloomington, IL 61701.

A-11

 

35

 

1702 West Evergreen, Effingham, IL 62401.

A-12

 

10

 

2510 Burr Street, Gary, IN 46406.

A-13

 

173

 

5930 E. State Road 334, Whitestown, IN 46075.

A-14

 

93

 

7777 Burlington Pike, Florence, KY 41042.

A-15

 

161

 

1701 N. University Avenue, Lafayette, LA 70507.

A-16

 

216

 

5501 O’Donnell St. Cutoff, Baltimore, MD 21224.

A-17

 

198

 

6364 Dixie Highway, Saginaw, MI 48722.

A-18

 

116

 

6100 Sawyer Road, Sawyer, MI 49125.

A-19

 

51

 

854 State Highway 80, Matthews, MO 63867.

A-20

 

181

 

6000 E. Frontage Road, Mill City, NV 89418.

A-21

 

218

 

I-295 Exit 18 Berkley Rd., Paulsboro, NJ 08066.

A-22

 

229

 

1700 U.S. Route 66 West, Moriarty, NM 87035.

A-23

 

210

 

125 Neelytown Road, Montgomery (Maybrook), NY 12549.

A-24

 

11

 

6762 St. Rt. 127, Eaton (Dayton), OH 45320.

A-25

 

87

 

3483 Libbey Road, Perrysburg (Toledo), OH 43551.

A-26

 

36

 

801 South Council Road, Oklahoma City (East), OK 73128.

A-27

 

183

 

790 NW Frontage Road, Troutdale, OR 97060.

A-28

 

213

 

10835 John Wayne Drive, Greencastle, PA 17225.

A-29

 

214

 

875 N. Eagle Valley Rd., Milesburg, PA 16853.

A-30

 

25

 

1402 E. Main Street, Duncan (Spartanburg), SC 29334.

A-31

 

157

 

4400 Peytonville Road, Franklin, TN 37064.

A-32

 

55

 

7000 I-40 East Whitaker Road, Amarillo, TX 79118.

A-33

 

235

 

8301 N. Expressway 281, Edinburg, TX 78541.

A-34

 

233

 

1700 Wilson Road, Terrell, TX 75161.

A-35

 

186

 

1100 North 130 West, Parowan, UT 84761.

A-36

 

142

 

10134 Lewison Rd., Ashland, VA 23005.

A-37

 

50

 

5901 Highway 51, DeForest (Madison), WI 53532.

A-38

 

234

 

1400 Higley Blvd., Rawlins, WY 82301.

A-39

 

376

 

1035 West State Road 42, Brazil, IN 47834.

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-39

 

Petro Brazil

1035 West State Road 42

Brazil, Indiana 47834

 

Real property in the City of Brazil, County of Clay, State of Indiana, described
as follows:

 

TRACT I:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED TO-WIT:

 

BEGINNING AT THE NORTHEAST CORNER OF SECTION 36; THENCE NORTH 87 DEGREES 48
MINUTES 30 SECONDS WEST 740 FEET ALONG THE NORTH LINE OF SAID SECTION TO A
POINT; THENCE SOUTH 00 DEGREES 38 MINUTES 00 SECONDS WEST 775 FEET TO A POINT;
THENCE SOUTH 87 DEGREES 48 MINUTES 30 SECONDS EAST 740 FEET TO A POINT ON THE
EAST LINE OF SECTION 36; THENCE NORTH 00 DEGREES 38 MINUTES 00 SECONDS EAST
ALONG THE EAST LINE OF SAID SECTION 36, 775 FEET TO THE PLACE OF BEGINNING.

 

TRACT II:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO-WIT:

 

BEGINNING AT A POINT 740 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36; THENCE
SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST PARALLEL WITH
THE NORTH SECTION LINE 290 FEET; THENCE NORTH 775 FEET TO THE NORTH SECTION LINE
OF SECTION 36; THENCE EAST ALONG THE SECTION LINE 290 FEET TO THE PLACE OF
BEGINNING.

 

TRACT III:

 

A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 36, TOWNSHIP
12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT 1030 FEET WEST OF THE NORTHEAST CORNER OF SECTION 36;
THENCE SOUTH PARALLEL WITH THE EAST SECTION LINE 775 FEET; THENCE WEST 290 FEET;
THENCE NORTH 775 FEET TO THE NORTH SECTION LINE OF SECTION 36; THENCE EAST ALONG
THE NORTH SECTION LINE 290 FEET TO THE PLACE OF BEGINNING.

 

EXCEPTING THEREFROM, A PART OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST, MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 36, TOWNSHIP 12 NORTH, RANGE 7 WEST;

 

--------------------------------------------------------------------------------


 

THENCE EAST 190 FEET; THENCE SOUTH 270 FEET; THENCE WEST 190 FEET; THENCE NORTH
270 FEET TO THE POINT OF BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Petro Properties

 

TA Site No.

 

Property Address

376

 

1035 West State Road 42, Brazil, IN 47834.

 

--------------------------------------------------------------------------------